Exhibit 10.42

February 18, 2011

Thomas N. Zanetich

Dear Tommy:

Congratulations on your promotion to Executive Vice President - Human Resources.
This position will report to me.

Here are the specifics of your offer:

Effective Date

This promotion is effective February 18, 2011.

Base Salary

You will be paid $16,153.84 on a bi-weekly basis, less payroll taxes, which
equates to an annual salary of $420,000, less payroll taxes. Your salary will be
reviewed annually by our Compensation Committee, with the next review during our
2012 annual cycle.

Annual Incentive Opportunity

Effective January 1, 2011, you will be eligible to earn an annual incentive as a
participant in the Dean Foods Corporate Short-Term Incentive Plan with a target
amount equal to 60% of your annualized base salary, subject to the achievement
of certain financial targets for Dean Foods, and certain individual objectives.

Long Term Incentive Compensation – Annual Grant for New Role

On February 18, 2011, the Compensation Committee approved a long-term incentive
target award of $525,000. You were granted 27,174 shares of restricted stock,
35,849 non-qualified stock options, with a strike price as of close of business
February 18, 2011, and a target performance cash award of $131,250. The
restricted stock units and non-qualified stock options will vest in equal
installments over a period of three years, beginning on the first anniversary of
the date of the grant. The performance cash will vest December 31, 2013 and
payment, if any, will be made in the first calendar quarter following the vest
date. The amount and nature of any future long-term incentive awards will be
determined by the Compensation Committee of the Board of Directors.



--------------------------------------------------------------------------------

Insider Trading

As an Executive Officer, you will have access to sensitive business and
financial information. Accordingly, you will be prohibited from trading Dean
Foods securities (or, in some circumstances, the securities of companies doing
business with Dean Foods) from time to time, in accordance with the Company’s
Insider Trading Policy.

Dean Foods Executive Severance Plan

Dean Foods maintains an Executive Severance Plan (“Severance Plan”) and, at your
request, you will be provided with a copy.

Change-In-Control Provisions

You will be provided a Change-In-Control Agreement comparable to that currently
provided to other Dean Foods Executive Officers.

Benefits

You will continue to be eligible for FlexSelect benefits (medical, dental,
vision), 401(k), Executive Deferred Compensation, Supplemental Executive
Retirement Plan (SERP), Executive Long-Term disability, and more.

Conclusion

Tommy, I appreciate your commitment to Dean Foods and taking the leadership of
the Human Resources function. I look forward to your continued significant
contributions and working with you more closely as Executive Vice President,
Human Resources.

 

Best regards,

/s/ Gregg Engles

Gregg Engles

Chief Executive Officer

 

Agreed and accepted:

/s/ Thomas N. Zanetich

Thomas N. Zanetich

February 18, 2011

Date

 

2